PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Frankie L. McCoy, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint and motion for injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCoy v. Prison Health Serv., Inc., No. CA-01-1498-L (D. Md. filed Mar. 25, 2003 & entered Mar. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED